BRETT, Judge.
The plaintiff in error, Francis Oliver Van Osdol, defendant below, was charged by information in the county court of Alfalfa county, Oklahoma, with unlawfully, wil-fully and wrongfully operating a motor vehicle upon and over the highways of Alfalfa county from a point or unknown place to a place on U. S. Highway 64 approximately one-half mile east of the city of Jet in the aforesaid county, while under the influence of intoxicating liquor. He was tried by a jury, convicted, the jury being unable to agree on the punishment left the punishment to be assessed by the trial judge who thereupon fixed the punishment at 30 days in the county jail and a fine of $500 and costs; judgment and sentence was entered accordingly, from which this appeal has been taken.
We have carefully considered the excellent brief filed by counsel for the defendant. We feel this is a case where it is unnecessary to recite the evidence or the law but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by a memorandum opinion, as authorized by the Legislature. 20 O.S.1951 § 47, as amended 1953. Nichols v. State, Okl.Cr., 264 P.2d 366.
The judgment and sentence of the county court of Alfalfa county is accordingly affirmed.
POWELL, P. J., and JONES, J., concur.